Case 18-02013     Doc 82    Filed 11/27/19     Entered 11/27/19 14:32:39        Page 1 of 4




                        UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF CONNECTICUT

   IN RE                                        :
                                                :
   ANTHONY J. SILVESTRI                         : CHAPTER 7
   Debtor                                       : CASE NO. 16-20640(JJT)
                                                :
   JOHN J. O'NEIL, JR.,                         : ADV. PRO. NO. 18-02013(JJT)
   Chapter 7 Trustee                            :
   Plaintiff                                    :
                                                :
   v.                                           :
                                                :
   SHIRLEY A. MENCARELLI, ET AL                 : November 27, 2019
   Defendant                                    :

                      MOTION TO WITHDRAW AS COUNSEL FOR
                            SHIRLEY A. MENCARELLI

           Anthony S. Novak, Esq. and/or Novak Law Office, P.C., counsel to Shirley A.

   Mencarelli (“Defendant”) in the instant adversary proceeding, hereby requests an order from

   this Court authorizing Anthony S. Novak, Esq. and/or Novak Law Office, P.C. to withdraw

   as counsel to the Defendant Shirley A. Mencarelli in the above-referenced adversary

   proceeding and in support thereof, represents as follows:

           1.     Anthony S. Novak of Novak Law Office, P.C. entered his Appearance on
                  behalf of Shirley A. Mencarelli on June 26, 2018 (Doc ID #26).

           2.     Good cause exists for the granting of this motion in that there has been an

                  irreparable breakdown in the attorney-client relationship and a breach of the

                  terms of the retention agreement between counsel and said Defendant.

                  Defendant has failed to timely respond to communications from counsel with

                  regard to reviewing documents to be filed on her behalf and with regard to

                  requests for discovery.
Case 18-02013   Doc 82     Filed 11/27/19      Entered 11/27/19 14:32:39          Page 2 of 4




         3.     Connecticut Rule of Professional Conduct 1.16 provides that counsel may

                withdraw his representation if “the client fails substantially to fulfill an

                obligation to the lawyer regarding the lawyer’s services and has been given

                reasonable warning that the lawyer will withdraw unless the obligation is

                fulfilled;” or when “the representation will result in an unreasonable financial

                burden on the lawyer or has been rendered unreasonably difficult by the

                client.” Defendant has completely failed to fulfill her obligation to counsel

                regarding his services despite having repeatedly warned the Defendant that

                counsel will withdraw unless their obligation is fulfilled. Defendant’s

                inability to maintain the relationship with counsel places counsel in a

                precarious position of not being able to defend her and/or having to spend

                considerable time and out of pocket costs if he is not permitted to withdraw.

         4.     This matter is in its early stages with substantial discovery yet to be completed

                by both Plaintiff and Defendants. Counsel seeks the granting of this motion

                for the reasons that continued representation will result in an unreasonable

                financial burden on him and Defendant has caused his representation to be

                unreasonably difficult.
Case 18-02013      Doc 82     Filed 11/27/19      Entered 11/27/19 14:32:39          Page 3 of 4




           Counsel moves the court to grant his motion to withdraw after notice to the Defendant

   that failure to either engage successor counsel or file her personal appearance will result in the

   granting of the motion to withdraw and may result in a dismissal or default being entered

   against her, in accordance with Local Rule 7(e) of Civil Procedure.

                                                   NOVAK LAW OFFICE, P.C.

                                                   By /s/ Anthony S. Novak
                                                   Anthony S. Novak, Esq.
                                                   Fed Bar #ct09074
                                                   Novak Law Office, P.C.
                                                   280 Adams Street
                                                   Manchester, CT 06042-1975
                                                   Tel: 860-432-7710
                                         CERTIFICATION

          I hereby certify that a copy of the Motion to Withdraw as Counsel was served Notice
   of Electronic Filing for parties or counsel who are registered filers and via first class mail,
   postage prepaid this 27th day of November 2019 to the following parties:

   Shirley A. Mencarelli                                   John J. O'Neil, Jr., Esq. - via ECF
   29 Soljer Drive                                         (Chapter 7 Trustee)
   Waterford, CT 06385
   (VIA CERTIFIED MAIL)                                    Office of the U.S. Trustee - via ECF

   Jeffrey Hellman, Esq. - via ECF
   (Counsel to Chapter 7 Trustee)




                                                   /s/ Anthony S. Novak
                                                   Anthony S. Novak
Case 18-02013    Doc 82     Filed 11/27/19    Entered 11/27/19 14:32:39        Page 4 of 4




                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF CONNECTICUT


   IN RE                                       :
                                               :
   ANTHONY J. SILVESTRI                        : CHAPTER 7
   Debtor                                      : CASE NO. 16-20640(JJT)
                                               :
   JOHN J. O'NEIL, JR.,                        : ADV. PRO. NO. 18-02013(JJT)
   Chapter 7 Trustee                           :
   Plaintiff                                   :
                                               :
   v.                                          :
                                               :
   SHIRLEY A. MENCARELLI, ET AL                :
   Defendant                                   :


    PROPOSED ORDER GRANTING THE MOTION OF ANTHONY S. NOVAK, ESQ.
        OF NOVAK LAW OFFICE, P.C. TO WITHDRAW AS COUNSEL FOR
                  SHIRLEY A. MENCARELLI, DEFENDANT

           The Court, having considered the motion of Anthony S. Novak, Esq. of Novak Law

   Office, P.C. to withdraw as counsel for the Defendant, Shirley A. Mencarelli, and good cause

   having been shown and/or no objections having been made, it is hereby

           ORDERED that Anthony S. Novak, Esq. of Novak Law Office, P.C. may withdraw as

   counsel for the Defendant Shirley A. Mencarelli in Adv. Pro. No. 18-02013(JJT).
